          Case 1:21-cr-00367-AJN Document 22 Filed 09/09/21 Page 1 of 1




                                                                                   9/9/21




                                              September 8, 2021

BY ECF
Honorable Alison J. Nathan
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007


Re:    United States v. Franklin Hernandez a/k/a Tomala
       21 Cr. 367 (AJN)


Dear Judge Nathan,

       I write to respectfully request that the Court adjourn the motions schedules in the above-
captioned case for approximately two weeks. Specifically, we ask that defense motions be due
September 24, 2021, government oppositions due October 22, 2021, and replies due November
5, 2021. In addition, we ask that you postpone the deadline for the government’s response to Mr.
Hernandez’s pending grand jury motion to October 6, 2021.
                                                                 SO ORDERED.
       The parties are engaged in serious plea negotiations and adjourning the motions
schedules will enable us to continue those conversations without further litigation. The
requested schedule adjustment will not interfere with the trial date that is tentatively scheduled
for January 24, 2022.

       The government, by Assistant United States Attorney Kevin Sullivan, consents to this
request.

       Thank you for your consideration.

Respectfully submitted,                                                       9/9/21

/s/
Sylvie Levine
Assistant Federal Defender




                                                 1
